Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 13-18 are directed to software, as defined in paragraph 0046 of the specification. Software does not fall within one of four statutory categories. Therefore, claims 13-18 are not eligible subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 20140380376 A1) in view of Inskip et al. (US 8,407,747 B1) and further in view of Jochemsen et al. (WO/2005055238 A1).
	Regarding claim 1, Schmidt teaches a method for trick play using partial video file chunks, the method comprising: 
	receiving a video file selection for display on a user device, wherein the video file is an HTTP Live Streaming (HLS) based video file (as client selects HLS media file for displaying – see abstract, 0015); 
	retrieving the selected video file from an HLS server, the video file having a plurality of video chunks, and each one of the video chunks beginning with an I-frame (receiving/retrieving the HLS media file from a server/transmitter, the media file having a video chunks and each one of the video chunks beginning with an I-frame – see FIGs. 5A and 6A, abstract, 0015, 0029, 0049 and 0053); and 
	receiving a begin trick play request of the selected video (receiving a trick play request, e.g., pause, skip forward, fast reverse, fast forward, or seek – see 0031, 0057 and 0068).
	Schmidt lacks to teach determining an average size of the plurality of I-frames, the average I-frame size being based on a bitrate speed of the video file; retrieving a portion equal to the average I-frame size of from the beginning of each one of the plurality of chunks of the video; and initiating trick play of the selected video, wherein trick play of the video includes displaying each portion of each one of the plurality of chunks of the video. 
	Inskip teaches determining an average size of a plurality of I-frames associated with bit rate of video, e.g., each I-frame is represented by the same number of bits. See col. 6, lines 5-56. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt by determining an average size of the plurality of I-frames, the average I-frame size being based on a bitrate speed of video as taught by Inskip for the purposes of providing a constant length of information of the I-frame.
	Jochemsen teaches retrieving a portion equal to the average I-frame size of from the beginning of each one of the plurality of chunks of the video; and beginning trick play of the selected video included displaying each portion of each one of the plurality of chunks of the video, e.g., fast playback of the video data. See page 7, lines 16-34; page 10, lines 15-24. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schmidt and Inskip by retrieving a portion equal to the average I-frame size of from the beginning of each one of the plurality of chunks of the video; and initiating trick play of the selected video, wherein trick play of the video includes displaying each portion of each one of the plurality of chunks of the video as taught by Jochemsen to enhance rendering the necessary images during trick play. 
 	Regarding claim 2, Schmidt in view of Inskip and Jochemsen teaches receiving an end trick play request of the selected video; and terminating trick play of the selected video (e.g., the user requests to return to a normal playback of the video – Jochemsen: page 7, lines 31-34; Inskip: see abstract).
	Regarding claim 3, the combination of Schmidt and Inskip teaches that wherein the selected video file is stored on the HLS server in one or more versions, each version having a different bitrate speed (Schmidt: abstract and 0015; Inskip: col. 2, lines 32-38; col. 6, lines 17-20).
 	Regarding claim 4, Schmidt in view of Inskip teaches determining a user device bandwidth; and 22Attorney Docket No. retrieving a first version of the selected video file having a first bitrate speed based on the user device bandwidth (retrieving a version of the selected video having a respective bit rate associated with a network bandwidth - Inskip: col. 5, lines 36-50).
	Regarding claim 5, Schmidt in view of Inskip teaches that detecting a change in the bandwidth of the user device; and retrieving a second version of the selected video file having a second bitrate speed (dynamically transition between streaming of various bit-rate versions as network bandwidth changes - Inskip: col. 5, lines 50-54).
	Regarding claims 7-11, see rejection of claims 1-5, respectively.	
	Regarding claims 13-17, see rejection of claims 1-5, respectively.
Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 20140380376 A1) in view of Inskip et al. (US 8,407,747 B1) and Jochemsen et al. (WO/2005055238 A1) and further in view of Cote et al. (US 7,170,938 B1).

	Regarding claim 6, Schmidll lacks to teach the feature as claimed. However, Cote teaches calculating a cumulative distribution function for controlling the rate of a video stream. See col. 10, lines 61-63; col. 13, lines 1-9. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt, Inskip, and Jochemsen by calculating a cumulative distribution function for a bitrate speed of the selected video file as taught by Cote for controlling the rate of video. 
 	Regarding claims 12 and 18, see rejection of claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Panje et al. (US 20140337904 A1) teaches a method of operating a server and a client device for presentation of video content to a viewer that includes a trick play function. Moorthy et al. (US 20180027039 A1) teaches a method for distributing video content from a server to media devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                       /NGOC K VU/                                                                                                     Primary Examiner, Art Unit 2421